Citation Nr: 0011850	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-17 961A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arteriosclerotic 
vascular disease claimed as a residual of cold exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The Board remanded this claim to the 
RO for additional development in July 1999.

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in November 1998, the veteran 
indicated that he wanted to appear personally at a hearing 
held before the Board at a local VA office.  In June 1999, 
the veteran specified that he wanted a Board videoconference 
hearing at the RO.  According to a note sent from the veteran 
to his representative in August 1999 and a VA Form 119 
(Report of Contact) dated August 1999, the veteran no longer 
wishes to have a hearing of any type.  Inasmuch as the 
veteran has withdrawn his request for a hearing, the Board 
deems the veteran's case ready for review by the Board.  
38 C.F.R. § 20.704(e) (1999).


FINDING OF FACT

The claim of entitlement to service connection for 
arteriosclerotic vascular disease is not plausible inasmuch 
as it is not supported by medical evidence linking the 
veteran's arteriosclerotic vascular disease either to his 
alleged in-service cold exposure or to continuity of lower 
extremity symptomatology allegedly experienced after 
discharge from service.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
arteriosclerotic vascular disease claimed as a residual of 
cold exposure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for arteriosclerotic vascular disease.  
Before the Board can decide the merits of the veteran's 
claim, it must first determine whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To be well grounded, a claim need not be conclusive, but it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and his claim fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
cardiovascular-renal disease, including hypertension, to a 
degree of ten percent within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

The veteran served on active duty from October 1952 to August 
1954.  He alleges that he experienced long-term exposure to 
severe cold while assigned to the 434 Engineers in Korea in 
1953 and 1954, and since then, has suffered continuous heart-
related symptomatology.  In support of his allegations, the 
veteran has submitted a statement from a medic who served on 
the front line during the Korean conflict.  Therein, the 
medic indicates that he was not able to document the wounds 
and casualties he treated because too many individuals needed 
treatment and were injured.  He further indicates that the 
accommodations available for those who needed medical 
assistance were below standards, and that there was no 
shelter and weather sometimes hindered treatment.  The 
veteran has also submitted a statement from an individual who 
"was in the 434, Combat, engineer. in South Korean....Arrived 
around middle of Jan 1953 Bone Chilling cold, living in tents 
one hell of adjustment 40° below....wind blowing all time."  

With the exception of an August 1954 report of separation 
examination, the veteran's service medical records are 
unavailable.  See Formal Findings on Unavailability of 
Service Medical Records (May 1998).  The available separation 
examination report contains no complaints of cold exposure, 
and no diagnosis of a disability due to cold exposure.  That 
notwithstanding, for the purpose of determining whether the 
veteran's claim is well grounded, the Board accepts the 
veteran's assertion that he was exposed to cold while serving 
in Korea.  See King v. Brown, 5 Vet. App. 19, 21 (1993) 
(holding that, for the purpose of determining whether a claim 
is well grounded, a veteran's evidentiary assertions must be 
accepted as true unless they are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion).  Certainly, the veteran is competent 
to state the nature of the weather and how it made him feel 
during his tour of duty in Korea.

According to post-service medical evidence of record, 
including clinical notations from Randolph Family Practice 
Clinic, a circulatory questionnaire dated April 1978, 
September 1978 and March 1999 letters from David F. Johnson, 
Jr., M.D., a November 1998 letter from Milton J. Swartz, 
M.D., and VA outpatient treatment records and hospitalization 
reports, the veteran began receiving treatment for 
circulatory problems in the lower extremities in 1970, was 
followed for hypertension and vascular insufficiency from 
1970 to 1977, and underwent aortal femoral bypass surgery and 
was diagnosed with arteriosclerotic vascular disease 
manifested by claudication and angina in October 1977.  

From January 1978 to February 1978, the veteran was 
hospitalized for superficial thrombophlebitis of the left 
leg.  Since this hospitalization, during a VA examination in 
November 1978, and June 1981, July 1983, and September-
October 1994 VA hospitalizations, and outpatient visits 
beginning in 1983, physicians have regularly diagnosed the 
veteran with heart and lower extremity disorders, including 
arteriosclerotic heart disease manifested by angina pectoris, 
peripheral vascular disease of the lower extremities, 
hypertension and a pseudoaneurysm with occluded graft.  

The aforementioned evidence clearly establishes that the 
veteran currently has arteriosclerotic vascular disease.  
However, there is no evidence of record, other than the 
veteran's contentions, linking this disease to the veteran's 
alleged in-service cold exposure.  There is also no evidence, 
other than the veteran's contentions, linking the disease to 
continuity of lower extremity symptomatology  allegedly 
experienced after discharge from service.  

In his application for compensation received in January 1998, 
the veteran noted "started 1975" under a section titled, 
"Nature of Sickness, Disease or Injuries for which this 
Claim is Made and Date Each Began."  In addition, by letter 
dated November 1998, Dr. Swartz wrote that the veteran's 
history of angina extends back to 1974.  By letter dated 
March 1999, Dr. Johnson reported the veteran's history of 
exposure to extreme winter conditions in Korea and long-
standing problems with circulation to the lower extremities, 
but indicated that the veteran's vascular insufficiently 
symptoms were first documented in 1970.  He also noted that 
the veteran felt strongly that his cold exposure 
significantly contributed to the development of his vascular 
insufficiency, but did not comment as to whether he agreed 
with the veteran.

Finally, despite the fact that the veteran has been seen at 
VA medical centers and hospitals on multiple occasions, no VA 
physician has rendered an opinion linking the veteran's 
arteriosclerotic vascular disease to his period of active 
service.  Moreover, a nexus may not be presumed in this case 
because there is no evidence establishing that the veteran's 
hypertension manifested to a degree of 10 percent within a 
year of discharge from service.  In fact, during his VA 
hospitalization in October 1977, the veteran reported 
hypertension of six months' duration.
As the veteran is a layperson with no medical training or 
expertise, his contentions, alone, are insufficient to 
establish the nexus of a well-grounded claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Inasmuch as the record lacks medical evidence linking 
arteriosclerotic vascular disease to either the veteran's 
alleged in-service cold exposure or continuity of lower 
extremity symptomatology allegedly experienced after 
discharge from service, the claim of entitlement to service 
connection for arteriosclerotic vascular disease is not 
plausible.  The veteran has therefore failed to meet his 
initial burden of submitting evidence of a well-grounded 
claim for service connection, and the VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
Epps, 126 F.3d at 1468.  

The Board believes the Statements of the Case and its 
discussion provide adequate reasons and bases for its denial, 
and inform the veteran of the elements necessary to well 
ground his claim in the future.  The veteran is not entitled 
to the benefit of the doubt in resolving his claim because he 
has not submitted a well-grounded claim.  Should he submit a 
well-grounded claim in the future, 38 C.F.R. § 3.102 will be 
triggered.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for arteriosclerotic 
vascular disease claimed as a residual of cold exposure is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

